Bell, Judge.
The judgment of this court (106 Ga. App. 427, 127 SE2d 183), reversing with directions the judgment of the trial court denying the plaintiff, Aetna Casualty & Surety Co., a declaration of rights, having been reversed by the Supreme Court of Georgia on certiorari [Aetna Cas. &c. Co. v. Brooks, 218 Ga. 593, 129 SE2d 798), the judgment of this court is vacated. The judgment of the trial court is reversed with directions to enter judgment in the cause in accordance with the holdings expressed in the opinion of the Supreme Court.

Judgment-reversed with directions.


Felton, C. J., and Hall, J., concur.